DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,086,274. 
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,262,706 in view of prior art cited (and applied in the parent allocation). 
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
With regards to USP`274, the reference claim 1 recites for a watch and an actuating tool that actuates a push-button corrector of the watch, wherein said actuating tool comprises a body that extends between a rear end defining an area for grasping the actuating tool and a front end defining an area for actuating the push-button corrector, said body ending in a cap, wherein the actuating tool further comprises an actuating rod arranged such that it slides in a coaxial manner inside the body, the actuating rod being capable of moving from back to front and from front to back between a retracted rest position wherein it is retracted in a stable manner inside the body of the actuating tool, and a protruding working position wherein it protrudes outside of an end position of the cap, wherein the actuating rod remains in the protruding working position thereof as long as an axial pushing force is exerted thereon, and returns to the retracted rest position thereof as soon as the axial pushing force is released, wherein the actuating tool comprises, on the side of the grasping area, a base, and on the side of the actuating area, the cap arranged in a fixed manner on the base, wherein said base and said cap form the body inside which the actuating rod is arranged such that it slides, wherein the actuating tool comprises a helical spring threaded on the actuating rod and bearing against the cap at a front end, and against a first shoulder formed on the actuating rod at a rear end, wherein the actuating rod is capable of moving against the return force of the helical spring from back to front and from front to back between the retracted rest position thereof and the protruding working position thereof, and wherein the actuating rod comprises, on the side of the grasping area, a first cylindrical portion with a first diameter and a second cylindrical portion with a second diameter that is less than the first diameter, and on the side of the actuating area, a third cylindrical portion with a third diameter that is less than the second diameter, wherein the cap is arranged in a fixed manner on the base and delimits, with the third cylindrical portion of the actuating rod, a third cylindrical housing inside which the helical spring is positioned in a coaxial manner, wherein the helical spring bears against the cap at a front end, and against a first shoulder formed on the actuating rod in a connection area between the second cylindrical portion and the third cylindrical portion of said actuating rod at a rear end, the third cylindrical portion projecting from the cap at the front end of the actuating tool and being surrounded by an end portion of the cap, which is also cylindrical. It is clear that all of the elements of the instant application claims, e.g., claim 1,  are to be found in the reference claim. The instant application claims are anticipated by the reference claim. The difference between the instant application claim 1 and the reference claim 1 is that the reference claim recites an additional element, e.g., helical spring, grasping area... Thus the invention of the reference claims is in effect a “species” of the generic invention recited in the instant application claims. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding USP`706, the reference claims noted above recite for a watch and an actuating meeting the pending claims, except for that which is old and within the knowledge of one of ordinary skill in the art in view of prior art, since combining prior art elements according to known methods yields predictable results.

Conclusion
Prior art made of record are considered of interest to applicant’s disclosure. Mercea et al., Bangs and Fullerton et al. are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
November 5, 2022						Primary Examiner, Art Unit 3723